Citation Nr: 0428208	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1963 until April 
1967.  His service included tours in the Republic of Vietnam 
from May 11, 1964, to May 10, 1965, and from April 3, 1966, 
to April 2, 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This matter was previously before the Board in December 2003.  
At that time, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
participated in combat with the enemy.

2.  The evidence does not corroborate the in-service 
stressors claimed by the veteran.

3.  The competent evidence does not include a diagnosis of 
PTSD based upon a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 4.125 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters: The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, letters dated in February 2001 and January 2004 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claim.  The latter 
communication also discussed the division of development 
responsibilities, and advised the veteran to submit any 
evidence pertinent to the appeal to the VA.  Based on the 
above, the Board finds that the requirements under the VCAA 
and 38 C.F.R. § 3.159 with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, a substantially complete application was 
received on September 15, 2000.  Thereafter, in a rating 
decision dated in May 2001, that issue was denied.   Only 
after that rating action was promulgated did the AOJ, provide 
adequate notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination" for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well his military 
personnel records.  Moreover, private and VA post service 
clinical reports are associated with the claims file.  Also 
of record are VA examination reports.  Furthermore, documents 
relating to a disability determination of the Social Security 
Administration (SSA) have been associated with the claims 
file.  Additionally, transcripts of the veteran's July 2002 
personal hearing before the RO and his June 2003 hearing 
before the undersigned are affiliated with the claims file.  

Further regarding the duty to assist, the claims file 
indicates that the RO has undertaken efforts to corroborate 
the veteran's in-service stressors.  Specifically, in 
February 2004, the RO sent a listing of the veteran's 
stressors to the National Personnel Records Center (NPRC).  A 
March 2004 letter from the United States Armed Services 
Center for the Research of Units Records (USASCRUR) shows 
that no stressors were verifiable on the basis of the 
information provided.  A March 2004 supplemental statement of 
the case explained to the veteran that his stressors could 
not be substantiated with the information that he had 
provided.  The veteran did not then respond with additional 
information.  Instead, in a March 2004 letter from his 
accredited representative, the veteran indicated that he had 
no further evidence to provide.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained and the veteran himself has communicated that 
he has nothing further to submit.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Procedural background

The veteran initially claimed entitlement to service 
connection for PTSD in October 1989.  That clam was denied by 
the RO in an April 1990 rating decision.  The veteran did not 
file an appeal and it became final.  38 U.S.C.A. § 7105.

In September 2000, the veteran requested that his PTSD claim 
be reopened.  The RO, in a May 2001 rating action, failed to 
find that new and material evidence had been submitted.  
Hence, the request was denied.  The veteran initiated an 
appeal by submitting a notice of disagreement in March 2002.  
He perfected his appeal in September 2002.

The matter came before the Board in December 2003.  At that 
time, the Board found that new and material evidence 
sufficient to reopen the claim had been received.  The Board 
deferred deciding the claim on the merits however and instead 
remanded the appeal for further development.  


Factual background

During service, the veteran was assigned to the 554th and 
136th Maintenance Companies.  Service personnel records 
reveal a military occupational specialty of vehicle wheel 
mechanic.  His awards and decorations included the Armed 
Services Expeditionary Medal, the Vietnam Service Medal, the 
Vietnam Campaign Medal and the National Defense Service 
Medal.  

The veteran's May 1963 enlistment examination showed no 
psychiatric abnormalities.  The veteran denied nightmares, 
depression/excessive worry and nervous trouble of any sort in 
a report of medical history completed at that time.  
Additional examination in April 1964 was also normal.  

The service medical records next show that in February 1965, 
the veteran was treated for chronic anxiety.  While there was 
no evidence of psychosis, the veteran was noted to have a 
moderate personality conflict with authority structure.  

Upon separation in April 1967, physical examination yielded 
normal findings.  No psychiatric complaints were raised in 
the accompanying report of medical history.  

Shortly following discharge from service, in May 1967, the 
veteran was involved in a car accident.  He sustained severe 
brain damage as a result and was in comatose condition until 
August 1967.    The diagnosis of chronic brain syndrome due 
to trauma was continued.  During his rehabilitation he was 
depressed and aggressive, and in an August 1968 VA clinical 
record it was indicated that the veteran's family members 
found him to be angrier, displaying frequent temper tantrums, 
following the accident.  He was screened by psychologists who 
diagnosed chronic brain syndrome due to trauma.  The veteran 
was released from care in March 1970.

From October 1970 to April 1971, the veteran was readmitted 
for VA treatment with a primary diagnosis of non-psychotic 
organic brain syndrome.  

In October 1976, the veteran was awarded disability benefits 
from the Social Security Administration.  

Private psychological evaluations performed in 1984, in 
conjunction with the veteran's Social Security claim, yielded 
a diagnosis of organic personality disorder secondary to an 
automobile accident.  He was also diagnosed with organic 
brain syndrome.  

A private psychological evaluation in July 1987 revealed a 
diagnosis of mixed organic brain syndrome, cause unspecified.  

In a VA Medical Certificate dated in September 1989, the 
veteran reported episodes of "losing control."  After such 
outbursts, he could not remember what had happened.  The 
diagnosis was rule out PTSD and rule out organic brain 
syndrome.

In an October 1989 VA outpatient treatment report, the 
veteran indicated that he experienced flashbacks, spells of 
bad temper and a variable memory.  Another report, also dated 
in October 1989, contained a provisional diagnosis of PTSD.  
Long-term memory problems were a chief complaint.  

The veteran was examined by VA in December 1989.  The veteran 
stated that, since his May 1967 auto accident, he lost his 
temper easily and could not get along with people.  Friends 
and colleagues noted changes in his personality and brought 
this to his attention.  The veteran complained of vague and 
unspecified dreams of Vietnam.  Following the interview he 
was diagnosed with organic personality syndrome.  In a 
subsequent January 1990 VA psychiatric examination, the 
veteran did not specify his alleged PTSD symptomatology.  He 
did mention that he was an auto repairman in service.  The 
veteran was unable to provide details regarding his service.  
On the basis of the information at his disposal, the examiner 
did not believe the veteran was suffering from PTSD.  

The veteran was again examined by VA in September 1999.  The 
veteran's reported symptoms included poor memory and anger 
outbursts, along with decreased concentration and infrequent 
suicidal thoughts.  Following the examination, the veteran 
was diagnosed with history of alcohol dependence, sober since 
1968.  An impression of personality change due to general 
medical condition (head trauma) was also given.

An August 2000 VA outpatient treatment report contained a 
diagnosis of PTSD.  At that time, he was anxious, tense, 
nervous and upset.  The veteran reported feelings of 
frustration and anger.  He had trouble sleeping and paced the 
floors.  He also experienced feelings of helplessness and 
hopelessness.  The veteran relayed Vietnam experiences, none 
of which were noted in the report.

In September 2000, the veteran reported symptoms including 
hypervigilance, exaggerated startle response, poor sleep and 
psychological distress when faced with events which remind 
him of his Vietnam experience.  The veteran was noted to 
manifest features of PTSD.

In an October 2000 VA outpatient treatment report, the 
veteran described his Vietnam experiences.  He stated that he 
had 2 tours in Vietnam.  On his second tour, he worked on 
Armored Personnel Carriers.  He remembered the stench and 
recalled having to clean body parts off the walls of the 
vehicle.  The veteran attested to some olfactory 
hallucinations.  In another October 2000 record, the veteran 
was found to have several reactions to his trauma, including 
reexperience, avoidance and increased arousal.  The diagnosis 
was PTSD, chronic, 309.81.

A November 2000 record also revealed the veteran's 
experiences in having to clean human remains from war-damaged 
vehicles.  His memories of such experience were the source of 
nightmares and intrusive thoughts.  PTSD, 309.81, was again 
diagnosed.  Another impression was dementia due to head 
trauma.

VA outpatient treatment reports dated throughout 2001 
contained diagnoses of PTSD, chronic with delayed onset, 
309.81.  In a May 2001 VA treatment record, the veteran spoke 
of a Vietnamese woman who befriended him and was killed by 
the VC.  He had nightmares and intrusive recollections of 
that event.  Nightmares were reported in a June 2001 VA 
clinical record.  He also reported irritability, 
hypervigilance and startle response.  He again described 
cleaning human remains out of Armored Personnel Carriers.

In an August 2001 VA outpatient treatment report, the veteran 
stated that he had top secret clearance while in the military 
and that he read the incoming messages on the teletype.  In 
this manner, he learned how many men had been killed and 
wounded.  He stated that in Saigon, his primary military 
occupational specialty (MOS) crypto repair and his secondary 
MOS was in the motor pool.   

A January 2002 VA outpatient treatment report indicated an 
assessment of PTSD.  Additional outpatient treatment reports 
throughout 2002 reflect continuing care for PTSD 
symptomatology.  

In March 2002, the veteran submitted a stressor statement.  
He noted that he served on two tours of duty in Vietnam.  His 
first tour was served in Saigon.  During that time, he 
recalled an instance in which sniper fire whistled past his 
ear while he was performing guard duty.  He stated that his 
unit was consistently fired upon.  On another occasion he 
came under heavy fire while working in a warehouse.  There 
were mortar rounds all over.  The veteran further described 
an incident in which a native woman was gunned down while 
walking toward him.  He was unsure whether he ort the VC had 
killed her.  He felt guilty that he may have been responsible 
for her death.  

During his second tour in Vietnam, he was with the 155th 
Light Maintenance Platoon of the 554th Ordnance Battalion 
based at Cam Ranh Bay.  His duties included repair and 
salvage work on vehicles that had come under fire or that had 
hit land mines.  It was in the course of such work that he 
had to clean out the human remains.  On more than one vehicle 
there were hunks of skulls against the turret, as well as 
flesh and other body parts.  The sight and smell was 
sickening.  The veteran stated that the smell still revisited 
him on occasion.  

Histories of an armored unit in Vietnam were submitted in 
July 2002 to illustrate how gruesome the cleaning of Armored 
Personnel Carriers could be.  

Also in July 2002, the veteran provided testimony at a 
personal hearing before a Decision Review Officer at the RO.  
The veteran again described his stressors to include decoding 
disturbing crypto messages, coming under fire during guard 
duty, facing mortar attacks and cleaning human remains as 
part of vehicle maintenance.  The veteran also described a 
woman being shot, as well as a time when he was shot at by 
the VC.  

The veteran then spoke of his symptomatology, to include 
sleep disturbance, flashbacks and nightmares.  The nightmares 
included a recurring dream about a girl being shot.  The 
veteran's wife also commented as to his startle response and 
anger outbursts, as well as his tendencies toward social 
reticence.  

VA outpatient treatment records dated in 2003 show continued 
care for PTSD symptomatology.  A February 2003 report noted 
high levels of avoidance behavior.  

The veteran offered testimony in a video conference hearing 
before the undersigned in June 2003.   The veteran stated 
that he was in communications during his first tour of 
Vietnam.  He worked as a repairman.  The veteran again 
described being shot at during this tour.  The veteran then 
described his experiences in vehicle maintenance during his 
second tour in Vietnam, in which he had to clean human 
remains from battered vehicles.  He explained that such work 
was done with a hose, and sometimes with his hands.  The 
veteran identified such work as a major stressor.  The 
veteran was also on motor pools which would sometimes come 
under mortar fire.  Another stressor that troubled him was an 
incident in which he shot at a Vietnamese women.  The veteran 
stated that he still had occasional nightmares relating to 
these events. 

Analysis

The veteran is seeking service connection for PTSD.  He cites 
several traumatic incidents in service, as follows:  1) he 
was shot at by snipers while performing guard duty; 2) he 
came under mortar fire while traveling in motor pools; 3) he 
translated upsetting encoded messages; 4) he watched a 
Vietnamese woman get shot down and did not know if his own 
bullet hit her; and 5) he cleaned human remains out of 
damaged armored personnel carriers.

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  In making that 
assessment, it is first necessary to determine whether the 
veteran engaged in combat with the enemy.  The evidence here 
does not so demonstrate.  First, the veteran received no 
award or decoration specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), combat incurred wounds (the Purple Heart 
Medal), or valor in combat with the enemy.  

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence."  See Zarycki, 
supra.  The Board finds the term "other supportive evidence" 
is unclear as to the limitations, if any, on what can 
constitute "other supportive evidence."  

At a minimum, however, the case law from the CAVC would 
preclude the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  To the extent that 
the term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish any reported in-service stressor.  Thus, 
the Board finds that the record does not contain "conclusive 
evidence" that the veteran "engaged in combat with the 
enemy."  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  No independent evidence exists 
to substantiate any the veteran's specified stressors.  
Without such corroboration, an essential element of a PTSD 
claim remains unsatisfied and the veteran is therefore 
precluded from a grant of the benefit sought on appeal.  

In reaching the above conclusion, the Board recognizes that 
the competent evidence includes numerous diagnoses of PTSD.  
Indeed, several of these diagnoses referenced DSM-IV 
§ 309.81.  Furthermore, an October 2000 VA treatment record 
appears to link the veteran's current symptomatology to his 
in-service trauma.  However, the validity of such diagnoses 
and opinions are dependent on the existence of an in-service 
stressor.  In the instant case, as just discussed, the file 
contains no evidence to corroborate the veteran's stressors.  
Therefore, the diagnoses rendered were, by necessity, 
predicated solely on the veteran's own statements.  As such, 
they lack probative value.  For the same reason, the October 
2000 record cannot be construed as a valid opinion of 
etiology.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

Finally, the Board acknowledges the arguments presented at 
the June 2003 video conference hearing, to the effect that 
the veteran's claims of cleaning armored personnel carriers 
should be considered as consistent with the circumstances, 
conditions, or hardships of the veteran's service.  It was 
pointed out that his personnel records reflected duties of 
vehicle maintenance.  However, the law is clear that unless 
combat status can be demonstrated, lay testimony alone is 
insufficient to establish the occurrence of an in-service 
stressor.  See 38 C.F.R. § 3.304(f).

In conclusion, the evidence of record does not contain a 
diagnosis of PTSD based upon a verified in-service stressful 
event.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, there exists no basis upon which 
to predicate a grant of entitlement to service connection for 
PTSD.  




ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



